Title: To Benjamin Franklin from Pierre Dessin, 15 June 1783
From: Dessin, Pierre
To: Franklin, Benjamin


          
            Monsieur
            Calais le 15. Juin 1783.
          
          M. Benjin. Vaughan par sa lettre de Londres du 6 de ce mois m’annonçoit qu’il venoit de
            me faire adresser 4 Boëtes à l’adresse de votre Excellence. Ces boëtes sont effectivement arrivées ce matin
            par le Paquebot du Capne. Bagster, mais l’une d’elles, la plus forte, paroissant être
            beaucoup endommagée, on l’a retira du Vaisseau, et elle fut portée à la Douane avec tout
            le soin possible.
          Ne pouvant me resoudre, Monsieur, a faire suivre cette boëte, sans préalablement avoir
            pris connoissance de l’état des choses qu’elle renfermoit, je la fis ouvrir et vis avec
            autant de peine que de surprise, que le tout étoit entierement brisé ou endommagé.
          
          Le peu d’objets qui reste ne pouvant aller plus loin sans encourir le risque d’être
            aussi cassé, j’ai pris le parti de laisser cette boëte en lieu de sureté à la Douane,
            pour y rester jusqu’a ce qu’il vous plaise me donner ordre de faire arranger les choses
            pour vous l’envoyer, ou pour la retourner en angleterre.
          Quant aux trois autres boëtes, Monsieur, elles sont en bon état, et je viens de vous
            les expedier sous plomb, avec acquit à Caution, par le Carosse du Casuel qui partira
            demain Lundi, pour arriver le samedi suivant à Paris. J’espere qu’elles vous
            parviendront en bonne condition, les ayant fortement recommandées aux soins du
            conducteur de la voiture.
          Enchanté de trouver cette occasion pour vous faire l’offre entiere de mes services,
            j’ai l’honneur de me protester avec respect Monsieur Votre tres humble & tres
            obeissant Serviteur
          
            PIERRE DESSIN
          
         
          Notation: Dessin 15 Juin 1783.
        